COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-034-CV

IN RE WILLIAM EMMANUEL                                                RELATOR
GLENN HARTFIELD

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. The Tarrant County District Clerk’s

office and Judge Mike Thomas of Criminal District Court Number Four have

both informed this court that they have not received relator’s “motion

requesting to check out the trial records on loan.”      Accordingly, relator’s

petition for writ of mandamus is denied.

                                                       PER CURIAM


PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DELIVERED: February 12, 2009




  1
      … See Tex. R. App. P. 47.4.